
	

114 HR 3941 IH: To provide for emergency preparedness for energy supply disruptions.
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3941
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2015
			Mr. Lance introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To provide for emergency preparedness for energy supply disruptions.
	
	
		1.Emergency preparedness for energy supply disruptions
 (a)FindingCongress finds that recent natural disasters have underscored the importance of having resilient oil and natural gas infrastructure and effective ways for industry and government to communicate to address energy supply disruptions.
 (b)Authorization for Activities To Enhance Emergency Preparedness for Natural DisastersThe Secretary of Energy shall develop and adopt procedures to— (1)improve communication and coordination between the Department of Energy’s energy response team, Federal partners, and industry;
 (2)leverage the Energy Information Administration’s subject matter expertise within the Department’s energy response team to improve supply chain situation assessments;
 (3)establish company liaisons and direct communication with the Department’s energy response team to improve situation assessments;
 (4)streamline and enhance processes for obtaining temporary regulatory relief to speed up emergency response and recovery;
 (5)facilitate and increase engagement among States, the oil and natural gas industry, and the Department in developing State and local energy assurance plans;
 (6)establish routine education and training programs for key government emergency response positions with the Department and States; and
 (7)involve States and the oil and natural gas industry in comprehensive drill and exercise programs. (c)CooperationThe activities carried out under subsection (b) shall include collaborative efforts with State and local government officials and the private sector.
 (d)ReportNot later than 180 days after the date of enactment of this Act, the Secretary of Energy shall submit to Congress a report describing the effectiveness of the activities authorized under this section.
			
